NO. 07-04-0433-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL B

                                     FEBRUARY 1, 2005
                              ______________________________

                                 AMANDA NICOLE STANFORD,

                                                                          Appellant

                                                    v.

                                      THE STATE OF TEXAS,

                                                          Appellee
                            _________________________________

                 FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                       NO. B15341-0401; HON. ED SELF, PRESIDING
                           _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

        Appellant, Amanda Nicole Stanford, appeals her conviction for possessing a

controlled substance (methamphetamine) in an amount of more than four but less then 200

grams. In one issue, she challenges the sufficiency of the evidence to show that she

knowingly and intentionally possessed a controlled substance.1 We affirm the judgment

of the trial court.




        1
         Appellant does not indicate whether she complains about the legal or factual sufficiency of the
evidence or both. Nonetheless, we will address both per the standards of review described in King v. State,
29 S .W.3d 556 (Tex. C rim. App. 2000 ).
                                       Background

       On January 3, 2004, an off duty deputy was driving south on Interstate 27. While

doing so, he observed a red vehicle being driven by appellant in an erratic manner. As he

approached the Hale County line, he called Hale County Deputy Tommy Baker and alerted

him to the vehicle. In response, Baker waited for it to come into view, observed the vehicle

change lanes without signaling, and made a traffic stop.

       During the stop, the deputy learned that the car had been rented by appellant and

that she had an outstanding warrant. This resulted in her being arrested and the deputy

conducting an inventory search of the car. As he did so, he discovered a package wrapped

in black tape placed in the space between the two front seats. The package measured

approximately 6" x 3" x 3". When the deputy asked appellant what the package was, she

told him that it was not hers. Finding the answer non-responsive, he repeated his question

to her. She again told him it was not hers. Thereafter, the deputy opened the item and

discovered that it contained methamphetamine.

                                       Sufficiency

       In her sole issue, appellant asserts that the evidence is “insufficient” to prove she

knowingly and intentionally possessed the drugs. That is, she posits that the evidence did

not sufficiently “link” her to the package containing the controlled substance. We overrule

the issue.

       To convict one of possessing a controlled substance, the State must prove beyond

reasonable doubt that the defendant exercised care, custody, control, or management over

the substance while knowing it was contraband. See TEX . HEALTH & SAFETY CODE ANN . §

481.002(38) (Vernon Supp. 2004-2005); see also King v. State, 895 S.W.2d 701, 703 (Tex.

                                             2
Crim. App. 1995). Control over the drug can be established through either direct or

circumstantial evidence. Park v. State, 8 S.W.3d 351, 353 (Tex. App.–Amarillo 1999, no

pet.).

         Here, the record illustrates that appellant had rented the car. And, other than for a

dog that traveled with her, she was alone in the vehicle. Moreover, the wrappers, dog food,

and miscellaneous matter strewn about the car suggests that she had exercised

possession over it for more than a brief period. To this we add her non-responsive answer

to the deputy’s question. Again, instead of disclaiming knowledge of what the package was

or held when asked, she simply told the deputy that it was not hers. In other words, she

attempted to distance herself from it. And, while the package may not have been instantly

visible from between the seats, it was not hidden but simply placed in the “crack” between

the seats. So too was it of a size (6" x 3" x 3") and appearance (wrapped in black tape)

that one could reasonably deduce would not escape notice by someone driving the car for

more than a brief period. Finally, given its location, it was readily accessible to her.

         Exclusive possession of the place where illegal substances are found can be

evidence of knowledge and control. Bethancourt-Rosales v. State, 50 S.W.3d 650, 654

(Tex. App.–Waco 2001, pet. ref’d) (holding that knowledge can sometimes be inferred

solely from the defendant’s control of the vehicle in which the drugs are found, especially

when the amount of contraband is large enough to indicate that the accused knew of its

presence). Here, appellant was the person with the right to possess the vehicle, was the

only person in it at the time, and had with her various of her personal belongings.

Furthermore, the drugs were found in close proximity to her and were of a considerably

greater quantity than that indicative of personal use. Given this, we hold that the evidence

                                               3
is both legally and factually sufficient to “link” her to the drugs and support her conviction.

       Accordingly, the issue is overruled and the judgment of the trial court is affirmed.



                                                   Brian Quinn
                                                     Justice



Do not publish.




                                              4